DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 2/25/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims a composition comprising between .5 wt% and 15 wt% carbohydrate. 
Claim 8 claims "the whey protein preparation comprises at most 15 wt% of a carbohydrate”. 
Claim 8 does not limit the carbohydrate amount from claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US20120183794) in view of Delmas et al (WO0049899).
Guo teaches a whey protein based environmentally friendly wood adhesive. 
Guo, paragraph 40 of the PGPUB, teaches a whey-based adhesive is an adhesive or glue that is prepared for and suitable for use with paper, cardboard, fiber, material, cloth, leather, or other article having a surface for which adhesion is desirable and for which the adhesive solution of the invention is suitable for bonding to itself or to another suitable surface.
Guo, paragraph 41 of the PGPUB, teaches when dried (also referred to herein as “cured), a wood adhesive of the invention may bond two surfaces together, such as wood surfaces, or surfaces of other materials such as paper, cork, fiber, cloth, etc.

Guo, paragraph 8 of the PGPUB, teaches a wood adhesive solution which includes whey protein, water, a crosslinking agent, and a plasticizer is provided.
Guo, paragraph 60 of the PGPUB, teaches an adhesive may be applied to a single surface to be contacted and bonded with a second surface that does not receive a separate application of the adhesive, and in other embodiments, an adhesive of the invention may be applied to all or part of each surface to be bonded to another surface. Wood surfaces (e.g. of an article such as aboard or a wood conglomerate) can be treated prior to bonding by using techniques known to those skilled in the art. After application to a substrate or surface to be bonded, the bonding process may involve air drying or curing at room temperature. Alternatively, the drying or curing process may be accelerated, for example, by applying heat to the surface.
Guo, paragraph 62 of the PGPUB, teaches plywood made with a wood adhesive has each layer of wood positioned so that its grain runs perpendicular to that of each of its adjacent layers of wood.
Although Guo teaches a whey protein aqueous solution, Guo does not teach a specific composition of the whey protein. 
Delmas, Table 1, teaches a commercial whey protein concentrate comprising 76.27% protein, 3.72% ash, 5.70% fat and 14.22% lactose. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply a whey protein aqueous solution to each of multiple layers of wood positioned so that its grain runs perpendicular to that of each of its adjacent layers of wood and cure by applying heat to form a wood product. 
The aqueous solution of whey protein as taught by the references reads on an aqueous binder composition as claimed in claim 1. 

Regarding claim 2, aqueous solution of whey protein on each of multiple layers of wood holds the layers together to form a wood product. 

Regarding claim 3, Guo, paragraph 62 of the PGPUB, teaches plywood made with a wood adhesive has each layer of wood positioned so that its grain runs perpendicular to that of each of its adjacent layers of wood.
The wood layer as taught by Guo reads on wood as claimed in claim 3. 

Regarding claim 4, Delmas, Table 1, teaches a commercial whey protein concentrate comprising 76.27% protein, 3.72% ash, 5.70% fat and 14.22% lactose and therefore makes up 99.91 wt% of the whey protein preparation. 
Alternatively, Guo, table 8 A, teaches a 100% WPI water base glue. 

Alternatively, Guo, paragraph 11 of the PGPUB, teaches a WPI solution having between 10-40% by weight whey protein by: (a) contacting WPI with water at a temperature between 35-55° with agitation to make a WPI solution; and (b) maintaining the WPI Solution between 35-55° C. with at least occasional agitation for a period of time between 5 and 60 minutes. In some embodiments, the process also includes (c) cooling and maintaining the WPI solution at 2-25°C. In certain embodiments, the process also includes adding 0.01-0.1% by weight formic acid or 0.01-0.5% by weight sodium formic.

Regarding claim 5, Guo, paragraph 53 of the PGPUB, teaches calcium sulphate or calcium carbonate are be added in the amount .1-10 wt% of the aqueous whey protein solution. 
Calcium sulphate and calcium carbonate read on a catalyst additive as claimed in claim 5. 

Regarding claim 6, Guo, paragraph 53 of the PGPUB, teaches calcium sulphate or calcium carbonate are be added in the amount .1-10 wt% of the aqueous whey protein solution. 
Calcium sulphate and calcium carbonate read on polymerization modifiers as claimed in claim 6.

Regarding claims 7 and 8, Delmas, Table 1, teaches a commercial whey protein concentrate comprising 76.27% protein, 3.72% ash, 5.70% fat and 14.22% lactose. 

Regarding claim 9, the reference teach the when protein is non-hydrolyzed. 

Regarding claim 10, Guo, paragraph 48 of the PGPUB, teaches the pH of the aqueous protein solution is about 7.

Regarding claim 11, Guo, paragraph 13 of the PGPUB, teaches the solid content of the wood adhesive solution is not less than 30% (w/v) of the solution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20130190428 teaches a wood composite process enhancement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/9/21